                                                    U.S. Department of Justice
[Type text]
                                                    United States Attorney
                                                    Southern District of New York

                                                   The Silvio J. Mollo Building
                                                   One Saint Andrew’s Plaza
                                                   New York, New York 10007


                                                   March 5, 2021

BY ECF

The Honorable Analisa Torres
United States District Judge
Southern District of New York
500 Pearl Street
New York, New York 10007

       Re:    United States v. Brian Kolfage, 20 Cr. 412 (AT)

Dear Judge Torres:

        The Government respectfully submits this letter to request permission to file a brief
response to defendant Brian Kolfage’s March 4, 2021 reply (Dkt. No. 91) submitted in support of
his motion to modify the post-indictment restraining order. Specifically, the Government requests
leave to file its response on or before March 11, 2021. The defendant consents to this request.

                                            Respectfully submitted,

                                            AUDREY STRAUSS
                                            United States Attorney


                                     By:
                                            Nicolas Roos
                                            Alison G. Moe
                                            Robert B. Sobelman
                                            (212) 637-2421/2225/2616

Cc:    Harvey A. Steinberg, Esq. (by ECF)
